Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to that certain EMPLOYMENT AGREEMENT (the
“Agreement”) entered into as of January 1, 2012 by and between OSI
Systems, Inc., a Delaware corporation (the “Company”), and Victor Sze
(“Executive”) is made effective July 1, 2015.

 

WHEREAS, Company and Executive have agreed to revise and clarify the definition
of Good Reason, to remove the Stay Bonus and to clarify certain other terms of
the Agreement:

 

NOW THEREFORE, the parties agree as follows:

 

1.                                      Section 4.3.1 is hereby amended and
restated in its entirety to provide as follows:

 

4.3.1                                             Good Reason.  Executive may
terminate this Agreement for “Good Reason,” which shall mean the occurrence of
any of the following events, unless Executive specifically agrees in writing
that such event is not Good Reason provided that (x) Executive terminates this
Agreement within six (6) months following the initial existence of one or more
of the following events that occur without Executive’s consent and (y) Executive
provides written notice to the Company of the existence of one or more of the
following events within ninety (90) days of the initial existence of such event
or events, the Company fails to remedy such event or events within thirty (30)
days of receiving such notice, and termination is effective within sixty (60)
days following the end of such cure period:

 

(a)                                 Substantial Change in Duties.  Any
substantial negative change in the nature and status of duties assigned to
Executive such that Executive is given duties not commensurate with Executive’s
title ((For avoidance of doubt, duties may be changed to comparable duties of
similar importance and stature commensurate with the title of an Executive Vice
President, without constituting Good Reason. Furthermore, changes in service or
participation on the Company’s Board of Directors (“Board”) shall not constitute
Good Reason.);

 

(b)                                 Relocation.  Following a Change in Control,
the relocation of Executive’s principal office location more than twenty-five
(25) miles from its location as of the Effective Date (but not closer to
Executive’s principal residence);

 

(c)                                  Reduction in Salary.  Executive’s Base
Salary is reduced by more than ten percent (10%) of Executive’s initial Base
Salary specified in Section 3.1. or, following a Change in Control, any material
reduction in Executive’s Base Salary (for avoidance of doubt, a reduction of
less than 10% of Base Salary from Executive’s initial Base Salary prior to a
Change in Control shall not be considered a breach of this Agreement);

 

--------------------------------------------------------------------------------


 

Amendment to Victor Sze Employment Agreement

 

(d)                                 Material Breach.  Any material breach of the
Agreement by the Company;

 

(e)                                  Change in Title.  Any change in Executive’s
titles such that Executive no longer holds the titles (and privileges
commensurate with such titles) set forth in Section 1.1 and instead is given a
title or privileges of less importance and stature;

 

(f)                                   Change in Reporting Relationship.  Any
change in the reporting relationship, such that Executive no longer reports to
the Company’s Chief Executive Officer; and

 

(g)                                  Change in Role.  In the event that, for
whatever reason, the Company is no longer the parent entity in its
organizational framework, such that Executive is no longer the Executive Vice
President and General Counsel of the parent entity.

 

2.                                      Section 4.4.6 which provides for the
payment of a Stay Bonus is hereby removed in its entirety and no Stay Bonus
shall be payable under the Agreement.

 

3.                                      Section 8.12 is hereby amended and
restated in its entirety to provide as follows:

 

8.12                                                Application of
Section 409A.  To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code and the
guidance promulgated thereunder (“Section 409A”).  This Agreement shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A shall have no force
and effect until amended by the parties to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A).  Unless
otherwise expressly provided, any payment of compensation by the Company to
Executive, whether pursuant to this Agreement or otherwise, shall be made no
later than the 15th day of the third month (i.e., 2½ months) after the later of
the end of the calendar year or the Company’s fiscal year in which Executive’s
right to such payment vests (i.e., is not subject to a “substantial risk of
forfeiture” for purposes of Code Section 409A).  For purposes of this Agreement,
“Separation from Service” shall have the meaning given to such term under
Section 409A. Each payment and each installment of any severance payments
provided for under this Agreement shall be treated as a separate payment for
purposes of application of Section 409A.  To the extent that any severance
payments come within the definition of “short term deferrals” or “involuntary
severance” under Section 409A, such amounts shall be excluded from “deferred
compensation” as allowed under Section 409A, and shall not be subject to the
following Section 409A compliance requirements.  All payments of “nonqualified
deferred compensation” (within the meaning of Section 409A) are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A.  No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A and Executive shall

 

2

--------------------------------------------------------------------------------


 

have no discretion with respect to the timing of payments except as permitted
under Section 409A.  Any payments to which Section 409A applies which are
subject to execution of a waiver and release which may be executed and/or
revoked in a calendar year following the calendar year in which the payment
event (such as Separation from Service) occurs shall commence payment only in
the calendar year in which the release revocation period ends if necessary to
comply with Section 409A. In the event that Executive is determined to be a “key
employee” (as defined and determined under Section 409A) of the Company at a
time when its stock is deemed to be publicly traded on an established securities
market, payments determined to be “nonqualified deferred compensation” payable
upon Separation from Service shall be made no earlier than (i) the first day of
the seventh (7th) complete calendar month following such termination of
employment, or (ii) Executive’s death, if required and consistent with the
provisions of Section 409A.  Any payment delayed by reason of the prior sentence
shall be paid out in a single lump sum at the end of such required delay period
in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Company program
or policy, shall be subject to the following rules to the extent necessary to
comply with Section 409A: (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided during one calendar year may not affect the
benefits provided during any other year; (ii) reimbursements shall be paid no
later than the end of the calendar year following the year in which Executive
incurs such expenses, and Executive shall take all actions necessary to claim
all such reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. Notwithstanding anything herein to the contrary,
no amendment may be made to this Agreement if it would cause the Agreement or
any payment hereunder not to be in compliance with Section 409A.

 

4.                                      Section 8.15 is hereby amended and
restated in its entirety to provide as follows:

 

8.15.                                             Clawback Policy. 
Notwithstanding anything contained herein or in any incentive compensation plan,
program or arrangement sponsored by the Company, all incentive or performance
based compensation shall be subject to reduction or repayment by reason of a
correction or restatement of the Company’s financial information if and to the
extent such reduction or repayment is required by any applicable law.

 

5.                                      A new Section 8.16 is hereby added to
provide as follows:

 

8.16                                                Limitation on Remedies. 
Executive acknowledges and agrees that this Agreement is being executed
voluntarily, knowingly and without duress.  Executive’s exclusive remedy against
the Company in the event the Company materially breaches this Agreement shall be
to invoke the provisions of Section 4.3.1 and Section 4.4 hereof.  If Executive
brings a claim based on breach of the Company’s obligation to provide any of the
benefits and compensation promised to him in this

 

3

--------------------------------------------------------------------------------


 

Agreement, and it is determined that the Company breached such obligation, the
amount of any award to Executive shall not exceed the amounts provided under
Section 4.4 and, except as specifically provided in Section 4.4.2, shall not be
reduced by alternative income or benefits he receives before or after his
separation from the Company, nor shall he otherwise be required to mitigate his
damages based on breach of this Agreement.

 

6.                                      All other terms of the Agreement shall
remain unchanged and the Agreement, as amended hereby, is hereby ratified and
confirmed in all respects.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date first set forth above.

 

 

EXECUTIVE

 

 

 

/s/ Victor Sze

 

Victor Sze

 

 

 

OSI SYSTEMS, INC.

 

 

 

/s/ Deepak Chopra

 

By: Deepak Chopra, CEO

 

4

--------------------------------------------------------------------------------